Citation Nr: 0809919	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for lumbar spine 
disorder.

(Consideration of the merits of the veteran's claims for 
increased ratings for various scars, and his claim for a 10 
percent evaluation based upon multiple, noncompensable 
disabilities, are the subject of a separate Board of 
Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2006, the Board denied service connection for 
hearing loss, tinnitus, and a lumbar spine disorder, and 
remanded issues concerning the evaluation of scars and 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2007, the Court 
issued an order which granted a joint motion of the parties, 
dated that same month, for remand and to vacate the Board's 
November 2006 decision to the extent that it denied service 
connection for hearing loss, tinnitus, and a lumbar spine 
disorder.  A copy of the motion and the Court's Order have 
been incorporated into the claims folder.

Documents received from the veteran's attorney in February 
2008 clearly indicate that the veteran has limited his 
attorney's representation to the issues enumerated on the 
cover page of this decision.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2007 joint motion states that the veteran's 
claims must be remanded by the Board in order that additional 
service medical records may be obtained.  The joint motion 
points out that only the veteran's service medical records 
for his period of service from September 1973 to September 
1975 have been requested and obtained.  The joint motion 
notes that there is a document in the claims file indicating 
that the veteran was subsequently again discharged from 
service in July 1979.  The RO should determine if the veteran 
had any period of service subsequent to September 1975, and 
if so, obtain the service medical records from such period of 
service.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the veteran's VA 
treatment records dated from September 
2003 to present.

3.  Verify whether or not the veteran had 
a period of service subsequent to 
September 1975.

4.  If the veteran had a period of service 
subsequent to September 1975, obtain the 
service medical records for that period of 
service.

5.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



